DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 recites the limitation "the mounting structure" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Roach (9,290,274) in view of Weir (2016/0076400) and Satomi (4,336,863).
	With respect to claim 1, Roach teaches a method of manufacturing a sound attenuation apparatus (Figures 3-4, a method of forming the device is necessitated by the product structure), the apparatus comprising: a body (generally depicted by cell structure #28) within an interior extending between a bottom surface (26) and a top surface (24); and a stacked cavity structure (Figures 3 and 4, defined by cavities formed by spacing #46 between filaments/arms #42) comprising a structure inlet (30) formed in the top surface (24) of the body; a passage (passage through interior of cell #28) extending from the structure inlet (30) into the interior of the body (28) to a base surface (26) within the interior of the body; a support spine (defined by at least one of framework surfaces #22) formed within the interior of the body with a longitudinal axis defining a longitudinal orientation; and a plurality of arms (42) extending from the support spine (at least one of #22) and at least partially forming a plurality of overlapping cavities (defined by spacing #46 between arms/filaments #42) relative to the longitudinal orientation with cavity inlets (defined by space between adjacent arms #42 forming an entrance into respective cavities #46) fluidly coupled to the passage.  Roach fails to teach wherein the method comprises: generating a three-dimensional digital model of the sound attenuation apparatus, such that the apparatus of Roach is the model; wherein each of the plurality of arms include a proximal first arm segment extending from the support spine and a distal first arm segment oriented at an angle relative to the first proximal arm segment, and manufacturing the sound attenuation apparatus based on the model using an additive manufacturing technique.  Weir teaches a similar sound attenuation apparatus (Figure 2), wherein it is known to employ a method for manufacturing the sound attenuating apparatus, the method comprising generating a three-dimensional digital model of the sound attenuation apparatus, the model including all of the components of a sound attenuation apparatus, and manufacturing the sound attenuation apparatus based on the model using an additive manufacturing technique ([0008]).  Although Roach discusses the use of additive manufacturing for some components of inner surfaces of the honeycomb framework, Roach is silent as the method of manufacturing the panel as a whole, which is likely a conventional method.  Because Roach teaches that the advent of additive manufacturing techniques allow for noise suppression configurations to take advantage of the latest manufacturing technologies to reduce manufacturing cost ([0005]), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Roach, with the apparatus of Weir, so as to take advantage of the latest manufacturing technologies in order to reduce manufacturing cost.  Satomi teaches a similar sound damping structure having cavities formed by a plurality of arms (5) extending from the support spine (6 when combined) and at least partially forming a plurality of overlapping cavities (defined by spacing between arms #5) relative to the longitudinal orientation, wherein each of the plurality of arms (5) includes a proximal first arm segment (defined by proximal segment attached to spine/plate #6) extending from the support spine (6, when combined with Roach #22) and a distal first arm segment (defined by distal, free end segment of arm #5) oriented at an angle (bend/angle clearly seen between proximal/distal portions of arm #5 in Figure 3) relative to the first proximal arm segment.  Because Roach and Satomi both teach arm elements having cavities formed between respective arms for the purpose of damping sound waves (Roach, Col. 3, Lines 15-23; Satomi, Col. 2, Lines 4-14, 33-41), and Satomi further teaches forming the arm with a distal and proximal section, and that the lengths and angles of the oblique plates #5 (i.e. arms) can be varied according to applications of the silencer structure; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Roach as modified, with the apparatus of Satomi so as to adapt the silencing device to different situations/applications requiring sound dampening of a gas flow duct.
	With respect to Claim 2, Weir teaches wherein the additive manufacturing technique is selected from the group consisting of: selective laser sintering; laser wire deposition; electron beam melting; laser engineered net shaping; and selective laser melting ([0041]).  
	With respect to Claim 3, Weir teaches further comprising applying a finishing treatment to the sound attenuation apparatus ([0048]).  
	With respect to Claim 4, Weir teaches wherein the applying the finishing treatment further comprises at least one of: polishing the sound attenuation apparatus; applying a coating to the sound attenuation apparatus; and machining the sound attenuation apparatus to final specifications ([0048]).  
	With respect to Claim 5, Roach and Weir teach wherein the generating the three-dimensional digital model of the sound attenuation apparatus (Weir, [0008]) further comprises the model including at least three overlapping cavities (defined by at least three overlapping cavities #46 of Roach).  
	With respect to claim 6, Roach teaches a method of manufacturing a sound attenuation apparatus (Figures 3-4, a method of forming the device is necessitated by the product structure), the apparatus comprising: a body (generally depicted by cell structure #28) within an interior extending between a bottom surface (26) facing the mounting structure (seen in  Figure 1), and a top surface (24); and a stacked cavity structure (Figures 3 and 4, defined by cavities formed by spacing #46 between filaments/arms #42) comprising a structure inlet (30) formed in the top surface (24) of the body; a passage (passage through interior of cell #28) extending from the structure inlet (30) into the interior of the body (28) to a base surface (26) within the interior of the body; a first cavity (defined by spacing #46 between arm/filament #42 closest to base surface #26) with a first cavity inlet (defined by space between the aforementioned arm/filament #42 and base surface #26, forming an entrance into the first cavity) fluidly coupled to the passage and being formed by a first arm (arm/filament #42 adjacent to base surface #26), a first side wall (wall #22 from which first arm extends) within the interior of the body (28) with a first side wall longitudinal axis, and the base surface (26), wherein the first arm (arm/filament #42 adjacent to base surface #26) extends from the first side wall (22); and25UTILITY PATENT APPLICATION ATTORNEY DOCKET NO. H0063420 (002.4866D1)a second cavity (defined by spacing #46 between arm/filament #42 closest to base surface #26, and a second arm/filament #42 directly above the first arm) with a second cavity inlet (defined by space between the aforementioned arm/filament #42 adjacent base surface #26 and a second arm/filament #42 directly above the first arm, forming an entrance into the second cavity) fluidly coupled to the passage and being formed by a second arm (second arm/filament #42 directly above the first arm), the first side wall (22), and the first arm (arm/filament #42 adjacent to base surface #26), wherein the second arm (second arm/filament #42 directly above the first arm) extends from the first side wall (22).  Roach fails to teach wherein the method comprises: generating a three-dimensional digital model of the sound attenuation apparatus, such that the apparatus of Roach is the model; wherein the first arm includes at least two first arm segments oriented at different angles relative to the first side wall longitudinal axis, and wherein the second arm includes at least two second arm segments oriented at different angles relative to the first side wall longitudinal axis, and manufacturing the sound attenuation apparatus based on the model using an additive manufacturing technique.  Weir teaches a similar sound attenuation apparatus (Figure 2), wherein it is known to employ a method for manufacturing the sound attenuating apparatus, the method comprising generating a three-dimensional digital model of the sound attenuation apparatus, the model including all of the components of a sound attenuation apparatus, and manufacturing the sound attenuation apparatus based on the model using an additive manufacturing technique ([0008]).  Although Roach discusses the use of additive manufacturing for some components of inner surfaces of the honeycomb framework, Roach is silent as the method of manufacturing the panel as a whole, which is likely a conventional method.  Because Roach teaches that the advent of additive manufacturing techniques allow for noise suppression configurations to take advantage of the latest manufacturing technologies to reduce manufacturing cost ([0005]), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Roach, with the apparatus of Weir, so as to take advantage of the latest manufacturing technologies in order to reduce manufacturing cost.  Satomi teaches a similar sound damping structure having first and second cavities formed between a plurality of arms (5) including adjacent first and second arms, extending from a first side wall (6 when combined) and at least partially forming the overlapping cavities (defined by spacing between arms #5) relative to the longitudinal orientation, wherein the first arm (one of arms #5) includes at least two first arm segments oriented at different angles relative to the first side wall longitudinal axis (note segments of arms #5 having a bend/angle between proximal/distal portions of arm #5 in Figure 3), and wherein the second arm (one of arms #5 adjacent and upstream of the first arm) includes at least two second arm segments oriented at different angles relative to the first side wall longitudinal axis (note segments of arms #5 having a bend/angle between proximal/distal portions of arm #5 in Figure 3).  Because Roach and Satomi both teach arm elements having cavities formed between respective arms for the purpose of damping sound waves (Roach, Col. 3, Lines 15-23; Satomi, Col. 2, Lines 4-14, 33-41), and Satomi further teaches forming the arm with a distal and proximal section, and that the lengths and angles of the oblique plates #5 (i.e. arms) can be varied according to applications of the silencer structure; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Roach as modified, with the apparatus of Satomi so as to adapt the silencing device to different situations/applications requiring sound dampening of a gas flow duct.
	With respect to Claim 7, Roach, Weir and Satomi teach wherein the generating the three-dimensional digital model of the sound attenuation apparatus further comprises the model (Weir, [0008]) including the stacked cavity structure that includes a third cavity (Roach, defined by spacing #46 between arm/filament #42 closest to base surface #26, formed on a second side wall #22 ,opposing the aforementioned first sidewall #22) with a third cavity inlet (Roach, defined by space between the aforementioned arm/filament #42 and base surface #26, forming an entrance into the third cavity) fluidly coupled to the passage and being formed by a third arm (Roach, arm/filament #42 adjacent to base surface #26), a second side wall (Roach, wall #22 from which third arm extends, opposing aforementioned first side wall) within the interior of the body (Roach, 28) with a second side wall longitudinal axis, and the base surface (Roach, 26), wherein the third arm (Roach, arm/filament #42 adjacent to base surface #26) extends from the second side wall (Roach, wall #22 from which third arm extends, opposing aforementioned first side wall) and includes at least two third arm segments oriented at different angles relative to the second side wall longitudinal axis (Satomi, note segments of arms #5 having a bend/angle between proximal/distal portions of arm #5 in Figure 3); and25UTILITY PATENT APPLICATION ATTORNEY DOCKET NO. H0063420 (002.4866D1)a fourth cavity (Roach, defined by spacing #46 between arm/filament #42 closest to base surface #26 and a fourth arm/filament #42 directly above the third arm, formed on a second side wall #22, opposing the aforementioned first sidewall #22) with a fourth cavity inlet (Roach, defined by space between the aforementioned arm/filament #42 adjacent base surface #26 and a fourth arm/filament #42 directly above the third arm, forming an entrance into the fourth cavity) fluidly coupled to the passage and being formed by a fourth arm (Roach, fourth arm/filament #42 directly above the third arm), the second side wall (Roach, wall #22, opposing the aforementioned first sidewall #22), and the third arm (Roach, arm/filament #42 adjacent to base surface #26 and extending from second side wall #22), wherein the fourth arm (Roach, fourth arm/filament #42 directly above the third arm) extends from the second side wall (Roach, side wall #22 opposite first side wall #22) and includes at least two fourth arm segments oriented at different angles relative to the second side wall longitudinal axis (Satomi, note segments of arms #5 having a bend/angle between proximal/distal portions of arm #5 in Figure 3).  
	With respect to Claim 8, Roach and Weir teach wherein the generating the three-dimensional digital model of the sound attenuation apparatus further comprises the model (Weir, [0008]) including the first and second cavity inlets (Roach, inlets of two lower most cavities #46 adjacent base #26 on first side wall #22) on an opposite side of the passage relative to the third and fourth cavity inlets (Roach, inlets of two lower most cavities #46 adjacent base #26 on second side wall #22, which is opposite first side wall #22).  
	With respect to Claim 9, Roach and Weir teach wherein the generating the three-dimensional digital model of the sound attenuation apparatus further comprises the model (Weir, [0008]) including the26UTILITY PATENT APPLICATIONATTORNEY DOCKET NO. H0063420 (002.4866D1) second wall (Roach, wall #22, opposing the aforementioned first sidewall #22) as a support spine with a longitudinal axis, and wherein the first, second, third, and fourth cavities extend about the longitudinal axis.  
	With respect to Claim 10, Roach, Weir and Satomi teach wherein the generating the three-dimensional digital model of the sound attenuation apparatus further comprises the model (Weir, [0008]) including the at least two first arm segments (Satomi, note segments of arms #5 having a bend/angle between a proximal segment of #5 attached to surface #6, and a distal segment of #5 including the free end in Figure 3) of the first arm (of Roach, when combined) including a proximal first arm segment (Satomi, proximal segment of #5 attached to surface #6) with a first end positioned on the first side wall (Satomi, #6, when combined) and extending away from the first side wall (Satomi, #6, when combined) to a second end (Satomi, end of proximal portion of #5 adjacent bend portion) and a distal first arm segment (Satomi, distal segment of #5 including the free end) with a first end positioned on the second end of the proximal first arm segment (Satomi, clearly seen) and extending away from the proximal first arm segment to a second end (Satomi, free end of #5), and the at least two second arm segments (Satomi, note segments of arms #5 having a bend/angle between a proximal segment of #5 attached to surface #6, and a distal segment of #5 including the free end in Figure 3) of the second arm (of Roach, when combined) including a proximal second arm segment (Satomi, proximal segment of #5 attached to surface #6) with a first end positioned on the first side wall (Satomi, #6, when combined) and extending away from the first side wall (Satomi, #6, when combined) to a second end (Satomi, end of proximal portion of #5 adjacent bend portion) and a distal second arm segment (Satomi, distal segment of #5 including the free end) with a first end positioned on the second end of the proximal second arm segment (Satomi, clearly seen)  and extending away from the proximal second arm segment to a second end (Satomi, free end of #5).
	With respect to Claim 11, Roach, Weir and Satomi teach wherein the generating the three-dimensional digital model of the sound attenuation apparatus further comprises the model (Weir, [0008]) including the at least two first arm segments (Satomi, note segments of arms #5 having a bend/angle between a proximal segment of #5 attached to surface #6, and a distal segment of #5 including the free end in Figure 3) of the first arm  (of Roach, when combined) include a proximal first arm segment (defined by proximal segment attached to spine/plate #6) with a first end positioned on the first side wall (Satomi, #6, when combined) and extending away from the first side wall to a second end (end of segment  of #5 prior to bent portion), at least one intermediate first arm segment (could be intermediate section having the bent portion connecting proximal and distal ends of plate /arm #5) with a first end positioned on the second end of the proximal first arm segment (defined by proximal segment attached to spine/plate #6) and extending away from the proximal first arm segment to a second end (end of bent portion connecting to straight distal portion of #5 having free end), and a distal first arm segment defined by distal, free end segment of arm #5).  
with a first end positioned on the second end of the at least one intermediate first arm segment (could be intermediate section having the bent portion connecting proximal and distal ends of plate /arm #5) and extending away from the at least one intermediate first arm segment (could be intermediate section having the bent portion connecting proximal and distal ends of plate /arm #5) to a second end (i.e. the free end of #5).  
	With respect to Claim 12, Roach, Weir and Satomi teach wherein the generating the three-dimensional digital model of the sound attenuation apparatus further comprises the model (Weir, [0008]) including the at 27UTILITY PATENT APPLICATION ATTORNEY DOCKET NO. H0063420 (002.4866D1)least two first arm segments (Satomi, note segments of arms #5 having a bend/angle between a proximal segment of #5 attached to surface #6, and a distal segment of #5 including the free end in Figure 3) of the first arm (of Roach, when combined) having a proximal first arm segment extending from the first side wall at a first interior angle of less than 90° (seen in Figure 3).  
	With respect to Claim 13, Roach, Weir and Satomi teach wherein the generating the three-dimensional digital model of the sound attenuation apparatus further comprises the model (Weir, [0008]) including the first cavity (Roach, defined by spacing #46 between arm/filament #42 closest to base surface #26) defining a first volume and the second cavity (defined by spacing #46 between arm/filament #42 closest to base surface #26, and a second arm/filament #42 directly above the first arm) defining a second volume.  Roach, Weir and Satomi fail to explicitly teach wherein the second volume is different from the first volume.  It would have been an obvious design choice to provide wherein the second volume is different from the first volume, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)
	With respect to Claim 14, Roach, Weir and Satomi teach wherein the generating the three-dimensional digital model of the sound attenuation apparatus further comprises the model (Weir, [0008]) including the first cavity (Roach, defined by spacing #46 between arm/filament #42 closest to base surface #26, when combined with arms of Satomi, #5, Figure 3) having a first height proximate to the first side wall (Satomi, #6, when combined) that is greater than a second height at the first cavity inlet (inlet into first cavity of roach, when combined with arms of Satomi).  
	With respect to Claim 15, Roach, Weir and Satomi teach wherein the generating the three-dimensional digital model of the sound attenuation apparatus further comprises the model (Weir, [0008]) including the stacked cavity structure having a third cavity (Roach, defined by spacing #46 between arm/filament #42 directly above the second arm, and a second arm/filament #42 as described in claim 6 above) with a third cavity inlet (Roach, defined by space between the second arm/filament #42 of claim 6 and a third arm/filament #42 directly above the second arm, forming an entrance into the third cavity) fluidly coupled to the passage and being formed by a third arm (Roach, arm/filament #42 directly above the second arm), the first side wall (Roach, #22), and the second arm (Roach, second arm as described in claim 6), wherein the third arm (Roach, arm/filament #42 directly above the second arm) extends from the first side wall (Roach, #22) and includes at least two third arm segments oriented at different angles relative to the first side wall longitudinal axis (Satomi, note segments of arms #5 having a bend/angle between proximal/distal portions of arm #5 in Figure 3).
	With respect to Claim 16, Roach, Weir and Satomi teach wherein the generating the three-dimensional digital model of the sound attenuation apparatus further comprises the model (Weir, [0008]) including the second cavity inlet defining a second cavity inlet (Roach, defined by space between the aforementioned arm/filament #42 adjacent base surface #26 and a second arm/filament #42 directly above the first arm, forming an entrance into the second cavity) length and the third cavity inlet (Roach, defined by space between the second arm/filament #42 of claim 6 and a third arm/filament #42 directly above the second arm, forming an entrance into the third cavity) defining a third cavity inlet length.  Roach, Weir and Satomi fail to explicitly teach wherein the third cavity inlet length is different than the second cavity inlet length.  It would have been an obvious design choice to provide the third cavity inlet length is different than the second cavity inlet length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)
	With respect to Claim 17, Roach, Weir and Satomi teach wherein the generating the three-dimensional digital model of the sound attenuation apparatus further comprises the model (Weir, [0008]) including the stacked cavity structure having a hexagonal cross-sectional shape (note hexagonal shape of Rach, #28).  
	With respect to Claim 18, Weir teaches wherein the additive manufacturing technique is selected from the group consisting of: selective laser sintering; laser wire deposition; electron beam melting; laser engineered net shaping; and selective laser melting ([0041]).  
	With respect to Claim 19, Weir teaches further comprising applying a finishing treatment to the sound attenuation apparatus ([0048]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to sound attenuation apparatus are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837